                Case 1:21-cv-00613-NONE-JLT Document 29 Filed 09/10/21 Page 1 of 2


           1    Sophia S. Lau, State Bar Number 222333
                 slau@earlysullivan.com
           2    Brett G. Moore, State Bar Number 311637
                 bmoore@earlysullivan.com
           3    EARLY SULLIVAN WRIGHT
                 GIZER & McRAE LLP
           4    6420 Wilshire Boulevard, 17th Floor
                Los Angeles, California 90048
           5    Telephone: (323) 301-4660
                Facsimile: (323) 301-4676
           6
                Attorneys for Defendants
           7    Nickolas E. Tenhaeff (erroneously sued as Nickolas E.
                Tenheff) and Lynae M. Tenhaeff (erroneously sued as
           8    Lynae M. Tenheff)
           9                        UNITED STATES DISTRICT COURT
           10                       EASTERN DISTRICT OF CALIFORNIA
           11

           12
                 DEBRA BAREFIELD,                          Case No.: 1:21-CV-00613-NONE-
           13
                                                           JLT
                                     Plaintiff,
           14
                                                           [PROPOSED] ORDER ON
                              vs.                          DEFENDANTS NICKOLAS E.
           15
                                                           TENHAEFF AND LYNAE M.
                 HSBC MORTGAGE SERVICES,                   TENHAEFF’S EX PARTE
           16
                 INC.; SUMMIT MANAGEMENT                   APPLICATION FOR ORDER
                 COMPANY, LLC; U.S. BANK                   EXTENDING TIME TO
           17
                 TRUST, N.A.; LSF10 MASTER                 RESPOND TO PLAINTIFF’S
                 PARTICIPATION TRUST;                      FIRST AMENDED COMPLAINT
           18
                 CALIBER HOME LOANS, INC.;                 (ECF No. 17)
                 NICKOLAS E. TENHEFF; LYNAE
           19
                 M. TENHEFF; PROMINENT                     (Doc. 25)
                 ESCROW SERVICE; CHICAGO
           20
                 TITLE COMPANY; AND DOES 1-
                 50, INCLUSIVE,
           21
                                     Defendants.
           22

           23

           24

           25

           26

           27

           28



                                                  [PROPOSED] ORDER
637057.1
                Case 1:21-cv-00613-NONE-JLT Document 29 Filed 09/10/21 Page 2 of 2


           1                                [PROPOSED] ORDER
           2          The Honorable Jennifer L. Thurston, having considered Defendants Nickolas
           3    E. Tenhaeff and Lynae M. Tenhaeff’s (the “Tenhaeffs”) ex parte application, and
           4    good cause appearing therefor, HEREBY ORDERS that:
           5          1.    The Tenhaeffs’ deadline to respond to Plaintiff Debra Barefield’s First
           6                Amended Complaint (ECF No. 17) is extended from September 10,
           7                2021, to September 30, 2021.
           8

           9

           10   IT IS SO ORDERED.
           11
                   Dated:   September 9, 2021                      _ /s/ Jennifer L. Thurston
           12                                        CHIEF UNITED STATES MAGISTRATE JUDGE

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28


                                                         1
                                                [PROPOSED] ORDER
637057.1
